Statements by the President
To begin with, I would like to give you some information. Firstly, the Sixth International Day Against Homophobia is being observed in the European Union, today. Exactly 20 years ago, the World Health Organisation removed homosexuality from the International Classification of Diseases. The European Union is fighting discrimination on all fronts. This also includes homophobia. The obligation to protect the discriminated is embodied in our most important legal acts - in the treaty and in the Charter of Fundamental Rights, which is referred to in the treaty.
Secondly, this month, we celebrated the 60th anniversary of the Schuman Declaration, and on 8 and 9 May, our Parliament held Open Days in Brussels and Strasbourg. Visitors were able to see the work of Parliament close up and learn about our everyday work. The buildings were open to all citizens. In all, over 33 000 citizens of the European Union visited Parliament in Brussels and Strasbourg. We also had a meeting in this Chamber with 800 young people from all the countries of the European Union. There were 11 Members of the European Parliament with me. We talked with them, we sat together and discussed matters related to the Union.
The third piece of information. Last week, on Tuesday 11 May, I had the great honour to present the Charlemagne Youth Prize in Aachen. First prize was won by the 'Train for Europe' project from Germany. Second place was won by a project from Ireland and third place by a project from Bulgaria. Young people from all countries of the Union entered the competition. The German project brought together representatives from 21 European countries, and 24 vocational schools worked together to design and build a train. The main Charlemagne Prize was presented on 13 May two days after the Youth Prize, also in Aachen, to the Prime Minister of Poland, Donald Tusk.
Fourthly, last week, I took part in the Conference of Speakers of the European Union Parliaments in Stockholm. The speakers of all 40 national parliaments were represented. We spoke about future cooperation and also about the coming Belgian Presidency. The conference was organised by our friends from the Swedish Parliament, and also from the Spanish Parliament, which currently holds the presidency of the European Union. We are going to have regular meetings of parliamentary committees, amongst other things, and also joint sittings of European national parliaments.
I would also like to express my good wishes and congratulations. Two European Union Member States, the United Kingdom and Hungary, have new governments. We wish them stability. In the European Union, we have a great need for stable governments. They are needed, amongst other things, to enable decisions to be made quickly. We represent the Community method of the European Union, but cooperation with governments is, to us, of fundamental significance for the efficiency of the European Union's activity and its effectiveness for the citizens.